—Application by the appellant for a writ of error coram nobis to vacate, on the *708ground, of ineffective assistance of appellate counsel, a decision and order of this Court dated October 28, 1996 (.People v Mancuso, 232 AD2d 659), affirming so much of an order of the Supreme Court, Kings County, dated December 10, 1993, as adhered to a prior order of the same court dated November 13, 1992, denying his motion to vacate a judgment rendered May 11, 1978.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.